Citation Nr: 0205473	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  97-02 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a compensable disability rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from October 1958 to July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The case returns to the Board following a remand to the RO in 
May 1998.  

The Board notes that the veteran's appeal originally included 
the issue of service connection for a left shoulder 
disability.  The RO resolved that issue in the veteran's 
favor in a June 2000 rating action.  Therefore, that issue is 
not currently before the Board.  

In addition, the Board observes that following the Board's 
remand, the veteran initiated additional service connection 
claims.  Review of the claims folder reveals that the RO is 
in the process of developing and adjudicating those claims.  
The veteran is referred to the RO if he has questions as to 
the status of those claims.  

Finally, the Board notes that medical evidence of record 
refers to bilateral tinnitus.  Review of the claims folder 
reveals that the veteran is currently service-connected for 
right ear tinnitus, evaluated as 10 percent disabling.  The 
RO should contact the veteran to determine whether he wishes 
to pursue a claim for left ear tinnitus.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Examinations performed in June 1996 and December 1999 
show Level I hearing loss in both ears.  The October 1999 
examination shows Level VIII hearing loss on the right and 
Level I hearing loss on the left.  The November 1999 
examination shows Level IV hearing loss on the right and 
Level I hearing loss on the left.     


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2001); 
38 C.F.R. § 4.87 (1998).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
July 1996 rating decision, November 1996 statement of the 
case, and supplemental statements of the case dated through 
November 2001, the RO provided the veteran and his 
representative with the applicable law and regulations and 
gave notice as to the evidence needed to substantiate his 
claim.  With respect to the duty to assist, the RO secured 
multiple VA examinations as well as VA treatment records.  
The veteran has not identified and authorized VA to obtain 
any private records.  Finally, the veteran has had ample 
opportunity to present evidence and argument in support of 
his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the May 1998 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Factual Background

The RO established service connection for right ear hearing 
loss, evaluated as noncompensable (zero percent disabling), 
in a December 1987 rating decision.    

The veteran submitted a claim for an increased rating in 
March 1996.  In connection with that claim, he underwent a VA 
audiology examination in June 1996.  At that time, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
15
20
65
70
LEFT
-----
15
20
45
50

The average puretone threshold was 42 in the right ear and 33 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in each ear.  

The RO established service connection for left ear hearing 
loss in a July 1996 decision.  It continued to rate the now 
bilateral hearing loss as noncompensable.  The veteran timely 
perfected an appeal of that decision.  

Receipt of additional VA medical records showed that the 
veteran underwent an outpatient audiology examination later 
in June 1996 for purposes of hearing aid evaluation.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
20
25
45
65
LEFT
-----
15
10
25
40

The average puretone threshold was 39 in the right ear and 23 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in the each ear.  A hearing 
aid was prescribed for the right ear.  

The veteran was subsequently afforded additional VA audiology 
examinations in October 1999, November 1999, and December 
1999.  Pure tone thresholds, in decibels, were as follows, 
respectively:




HERTZ



500
1000
2000
3000
4000
RIGHT
-----
30
40
70
80
LEFT
-----
15
5
25
40

The average puretone threshold was 39 in the right ear and 23 
in the left ear.  Speech recognition ability was 40 percent 
on the right and 98 percent on the left.  





HERTZ



500
1000
2000
3000
4000
RIGHT
-----
25
25
55
60
LEFT
-----
15
5
20
40

The average puretone threshold was 41 in the right ear and 20 
in the left ear.  Speech recognition ability was 68 percent 
in the right ear and 98 percent in the left ear.





HERTZ



500
1000
2000
3000
4000
RIGHT
-----
20
20
50
55
LEFT
-----
15
10
25
40

The average puretone threshold was 36 in the right ear and 23 
in the left ear.  Speech recognition ability was 92 percent 
on the right and 96 percent on the left.  The report of the 
December 1999 examination noted that the veteran had been 
scheduled for that examination because of disagreements 
between the recent examination results and results from 1996.  
Prior to testing, the examiner took special care to instruct 
the veteran on puretone test procedures.  The examiner 
observed that the results from this examination agreed very 
well with results from the June 1996 VA outpatient 
evaluation.  

VA medical records secured in connection with separate claim 
included history and physical notes dated in November 2000.  
At that time, the veteran denied hearing loss, noting that he 
had actually regained some hearing.  In addition, in an 
August 2001 letter to the RO, the veteran indicated that his 
hearing problems had resolved after wax build-up had been 
removed from both ears.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's bilateral hearing loss is evaluated as 
noncompensable.  During the pendency of the veteran's appeal, 
VA promulgated new regulations amending the rating criteria 
for hearing impairment, effective June 10, 1999.  See 64 Fed. 
Reg. 25,202 - 25,210 (May 11, 1999) (codified at 38 C.F.R. 
pt. 4).  Generally, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, when 
amended regulations expressly state an effective date and do 
not include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded, notwithstanding Karnas.  
38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997); VAOPGCPREC 3-2000.  Therefore, prior to June 10, 
1999, the Board may apply only the previous version of the 
rating criteria.  As of June 10, 1999, the Board must apply 
whichever version of the rating criteria is more favorable to 
the veteran.

The Board notes that the RO considered the amended 
regulations in its June 2000 supplemental statement of the 
case, such that the veteran is not prejudiced by the Board's 
current consideration of his claim.  Bernard, 4 Vet. App. at 
392-94.  In any event, after careful review of the 
regulations in question, the Board finds that the changes are 
not significant to this particular veteran's claim and that 
the amended regulation is not more favorable to the veteran 
than the previous version.    

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  Once 
disability is established, levels of hearing loss are 
determined by considering the average puretone threshold and 
speech discrimination percentage scores.  38 C.F.R. § 
4.85(b), Table VI (2001); 38 C.F.R. § 4.87, Table VI (1998).  
See 38 C.F.R. § 4.85(d) (defining average puretone 
threshold).  Disability ratings are assigned by combining a 
level of hearing loss in each ear.  38 C.F.R. § 4.85(e), 
Table VII (2001); 38 C.F.R. § 4.87, Table VII (1998).  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered). 

In this case, applying the results of both June 1996 
examinations to Table VI yields a Roman numeral value of I 
for both the right ear and the left ear.  Results of the 
examinations in October 1999 and November 1999 continue to 
shoulder Level I hearing loss in the left ear, but reflect 
Level VIII hearing loss and Level IV hearing loss, 
respectively, in the right ear.  This large discrepancy in 
test results was the precipitating cause for the subsequent 
VA examination in December 1999, which again reflected Level 
I hearing loss in both ears.  In any event, applying all of 
these values to Table VII, the Board finds that the veteran's 
hearing loss is evaluated as zero percent disabling.  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable disability 
rating for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.85, Diagnostic Code 6100 
(2001); 38 C.F.R. § 4.87 (1998).   


ORDER

A compensable disability rating for bilateral hearing loss is 
denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

